75.	  Mr. President, allow me to echo the sentiments which have been expressed by all the speakers who have preceded me and to offer you, on behalf of the Malta delegation, my warmest congratulations on your election to the high office of President of the twenty-sixth session of the General Assembly. Your election is particularly welcome to us not only because of the high qualities which we recognize in Your Excellency, but also because your country, like mine, belongs to the developing world and as such, despite their huge disparity in size, they hold many ideals in common.
76.	May I also take this opportunity to express our appreciation to your distinguished predecessor, Edvard Hambro of Norway, for his inspired leadership during the historic twenty-fifth session of the General Assembly.
77.	Finally, I wish to offer to OUL1 respected Secretary- General our admiration and gratitude for the dedicated service which he has so ably rendered to this Organization and to the cause of world peace during the past decade. It is with regret that my delegation views his declared intention to vacate his high office, and we can only hope that his inspired service will call forth an equally dedicated and worthy successor.
78.	To the four States which have joined this Organization at this session-Bhutan, Bahrain, Oman and Qatar-we extend our warmest welcome and congratulations. May their admission be an augury for the true universality of our Organization.
79.	As we look around the world today we see areas of great and unparalleled prosperity, where larger and larger numbers of people enjoy more and more of the material benefits of life, side by side with other vaster areas inhabited by the majority of the world's population where poverty and hunger are still part of the daily scene. This deep and divisive inequality has long been recognized by responsible statesmen everywhere as containing within itself the seed of future catastrophe, and declarations have not been lacking-especially within this Organization-stressing the need for action to remedy this state of affairs before it is too late. The proclamation of this decade as the Second United Nations Development Decade [resolution 2626 (XXV)J was a useful step in the right direction. But declarations in themselves must be met by concrete efforts on the part of the world community to achieve unprecedented results.
80.	The time is short, far shorter than seems to be commonly believed, and certain protectionist trends which we have unhappily discerned in recent times will not contribute towards the success of the co-operative effort in development which the world's underprivileged majority simply must have within their grasp before the decade is out. We join our voices with those who, from this rostrum, have appealed to the developed countries to make a fresh and imaginative commitment to world development, to
liberalize trade and to dismantle prohibitive tariffs, particularly on goods from the developing countries, and to , redouble their efforts in aid and assistance.
Mr. Mwaanga (Zambia), Vice-President, took the Chair,
81.	The eyes of the people of the developing world will be focused next year on the third session of the United Nations Conference on Trade and Development [UNCTADJ. It is fervently to be hoped that their legitimate expectations will not be disappointed again; and that enlightened self-interest will be forthcoming in sufficient measure from the richer countries to ensure a continuous progress towards the expansion and liberalization of world trade with suitable concessions to the exports of developing countries. In this connexion, I cannot help remarking that the discriminatory limitations placed by some countries on their schemes under the generalized system of preferences have generated despondency and erected fresh barriers against the exports of those developing countries, like my own, which have so far been left out. At the same time it is of the utmost importance that the international monetary system should be reorganized as early as possible in such a way as to respond to the needs of all the world's countries, not only of the rich few.
82.	Our glance around the globe also reveals several areas of tension, of which some are recent and others of long-standing, but all of which are potentially explosive. The Middle East, South-East Asia, East Pakistan, southern Africa, Europe and the Mediterranean, to mention a few, are all areas where for one reason or another progress towards peace and security, based on mutual respect, must no longer be delayed. We are pleased in this connexion to note the positive movement towards detente which has taken place in Europe in recent times. We congratulate the parties concerned and look forward to further encouraging achievements in this theater which so closely concerns my country.
83.	In the Mediterranean, the presence of large and powerful opposing fleets is not a factor for stability, and we venture to express the hope that, in the context of wider negotiations aimed at securing a more relaxed attitude in Europe generally, the potential for confrontation between the great Powers in the Mediterranean will also be suitably defused. My country has already committed itself to make an important contribution towards the maintenance of peace in the central Mediterranean. The NATO headquarters and military facilities in Malta are being dismantled and are in the process of being withdrawn at the request of my Government. The transition from a military to a peaceful coexistence depends, however, on certain economic realities which in our case are too important to be ignored. We had a war economy for many centuries and my country is not yet in a position to sustain its economic growth on normal activities like industry, tourism, agriculture, and so on. The big problem at present absorbing all the energies of my Government is the need to create in a very short time those economic instruments which Malta requires so that' it will not be forced at any time in the future to offer military bases to any foreign Power purely for reasons of economic stringency.
84.	The situation in the Middle East continues to grieve us deeply. Despite all the efforts of the United Nations
mediator, Ambassador Tarring, and other initiatives undertaken by other parties, the road to a just and lasting peace has not yet been opened. The cease-fire, although in its fifteenth month, remains a precarious substitute for a settlement. Hostilities may break out anew at any time. The disastrous consequences of such an eruption are neither desired nor sought by any side. But the present situation cannot prevail indefinitely. It is draining the resources of the protagonists; it perpetuates the agony of the innocent victims-the refugees-who have not known a home for 23 years; the continued closure of the Suez Canal continues to cause heavy economic losses not only to the parties directly concerned, but also to others whose trade routes are affected.
85.	My delegation sincerely hopes that, through the continuing efforts of all, especially of those directly concerned and of the big Powers, the way will be opened to the full and final implementation of Security Council resolution 242 (1967), which contains all the basic ingredients of an acceptable settlement.
86.	In South-East Asia my delegation views with anguish the continued death and destruction wrought by a war to which an end is not yet in sight. Despite the peace talks in Paris, despite the process of withdrawal of the United States troops, the sufferings of the populations continue unabated. May the day soon come when this sorely-tried people, freed from the presence of all non-indigenous forces, can freely decide their own future and bend their energies towards the rewarding task of reconstruction.
87.	In southern Africa, the abhorrent policy of apartheid continues to proclaim racial discrimination in the name of separate development. My country vehemently denounces every form of discrimination and infringement of human rights. We make no secret of our disgust at a policy which seeks to make, on the grounds of race and color, second-class citizens of the majority of the people of South Africa, and to perpetuate a situation where a privileged- minority can dominate the rest. Likewise we condemn the colonialist policy of Portugal, the rebel regime of Southern Rhodesia, and the affront to the international community constituted by South Africa's continued illegal presence in Namibia.
88.	Recent events in East Pakistan have similarly caused us grave concern. Whatever the genesis of that situation, the world is faced today with an unprecedented influx into India of refugees, who have strained beyond limit the absorptive capacity of that country and its ability to give them food and shelter. Despite the efforts of the international community, and the welcome announcements by the major Powers of emergency assistance on a massive scale, the conscience of mankind demands still further effort. Bengal is a crucial test of world civilization and if the children die we are all indicted. The need for relief assistance has been described by international aid organizations as being so vast as to lie beyond the capacity of any country acting independently. It is therefore imperative that all nations should join together under the auspices of this Organization to assemble without delay a relief operation of truly massive proportions. It must also be said that no nation or the world community can realistically be expected to feed and look after 9 million refugees indefinitely, These camps of squalor are not the result of some unimaginable natural phenomenon. They are the direct result of political and military action-action that can be reversed. Without this hope, the millions of refugees face gradual disintegration.
89.	I have referred to a number of areas where tension abounds and where a solution, based essentially on political accommodations, is at best elusive. By all means let us persist in our efforts to seek such solutions-the world can do no less. But during the long-drawn-out process of negotiation let us keep in the forefront of our minds the plight of the unfortunate victims.
90.	They, too, have their inalienable human rights, some of which may not be attainable while the present situations persist. But at least let the world ensure that their basic right to life itself is upheld. In the face of stark famine and pestilence threatening millions of refugees, let it not be said that this Organization could find time to discuss how to improve the quality of life on this planet, but was unable to save the lives of destitute refugees.
91.	Every year during the general debate the world's statesmen continue to give expression to the hopes of humanity for a better world order than has ever been known in the past, one in which the specter of war will have been banished and peace and security will be available to all in a world without armaments. The progress towards disarmament registered in the past 25 years has been disappointingly modest. The various ''non-armament" treaties negotiated in recent times stand out in all their stark reality against the background of the much brighter hopes for real disarmament which are still cherished by humanity as a whole. We welcomed those treaties for what they .were, as we shall welcome this year the agreed draft, convention banning biological weapons.
92.	But our hopes for the future remain fixed on more tangible achievements. In particular, we would welcome early agreement on achieving a comprehensive test-ban and the conclusion of a treaty banning chemical weapons. Above all, we passionately await concrete results from the Strategic Arms Limitation Talks between the United States and the USSR, leading to the long-heralded agreement on limiting both defensive and offensive strategic weapons. Such a development could well be the necessary prerequisite for setting the stage for renewed efforts towards the goal of general and complete disarmament. In this connexion, my delegation has noted with interest the Soviet initiatives for convening a world disarmament conference [A/L.631], as well as a conference of all five nuclear-weapon States [A/8328].
93.	Certainly the movement towards nuclear disarmament cannot realize its full potential without the participation of all the nuclear Powers, including France and the People's Republic of China. My delegation welcomes the prospect of seeing the People's Republic of China assume its rightful place in this Organization during this session of the Assembly. We hope that that historic event will bring the United Nations a big step nearer to the realization of the goal of universality.
94.	My delegation was instrumental in bringing before this Assembly the issue of ocean space in all its dimensions. My
Government believes that all countries, each in its own way and within its possibilities, should contribute towards peace among all peoples. It is with that thought in mind that the Government of Malta continues to take a keen and lively interest in the work which the Committee on the Peaceful Uses of the Sea-Bed and the Ocean Floor beyond the Limits of National Jurisdiction is doing in preparation for a conference on the law of the sea, scheduled to take place, we hope, in 1973.
95.	In the terms-of General Assembly resolution 2750 C (XXV), adopted last December, "the problems of ocean space are closely interrelated and need to be considered as a whole". It is therefore our view that, unless the necessary international legal instruments for the orderly development of ocean space as a whole are laid down in the near future, conflicts and confrontations will reign in that vast area of our globe as technological progress makes the use of that area more varied and more intensive. In an attempt to deal effectively with the problems of ocean space through a unified and comprehensive approach to them, the delegation of Malta presented, at the summer session of the Sea-Bed Committee in Geneva, a draft ocean space treaty as a working paper for discussion purposes [see A18421, p. 105]. The paper seeks to outline an equitable legal framework within which the vital interests of mankind are protected and all States can find expanding opportunities in the beneficial and peaceful use of the marine environment.
96.	The phenomenal advance of technology has produced increased awareness of a host of other problems, all urgently pressing for attention and solution. One of these closely affects the life pattern of the world's human population. I refer to the question of the elderly and the aged, the problems associated with the increasing proportion of the world's population falling within this definition as a result of increasing life expectancy and advances in medical care, as well as the urgent problem of utilizing to better effect the immense reservoir of human knowledge represented by that segment of humanity and its closer integration with the rest of society. My delegation will have more to say on this matter at the appropriate stage in committee.
97.	My Government attaches the greatest importance to this Organization. We unreservedly uphold its principles and ideals. I welcome this opportunity solemnly to reaffirm Malta's unswerving adherence to the Charter of the United Nations. It is in this spirit that we endorsed the important declarations adopted last year: the Declaration on the Strengthening of International Security [ resolution 2734 (XXV)] and the Declaration on Principles of International Law concerning Friendly Relations and Cooperation among States in accordance with the Charter of the United Nations [resolution 2625 (XXV)]. In its relations with other countries, Malta seeks to put these principles into practice. Our policy is to promote friendly and mutually beneficial relationships with all and hostility towards none. In that part of the world where we are situated, in the Mediterranean, we enjoy close and friendly relations with our neighbors, and it is our firm desire further to cement those friendships.
98.	We visualize the Mediterranean as a zone of peace and we earnestly look forward to the day when such a prospect can become a reality, when all foreign forces alien to that sea would have been withdrawn in peace, and foreign intervention in the area would become a thing of the past. If, in the meantime, my country continues to make available to other Powers the use of its facilities for defense purposes, it is precisely because we are convinced, and intend to ensure, that the facilities are used exclusively for defense and security purposes and never for offensive acts against anyone, and under such conditions as will guarantee that our relations with each of our neighbors are not adversely affected. Such use of our facilities is, above all, designed to ensure for our people sufficient revenues during a period in which our efforts to build a peaceful economy find their greatest need.
99.	Malta possesses no natural resources, but its excellent geographical situation lends itself admirably to a concerted program aimed at attracting international conferences and conventions within the context of our developing tourist industry. It is my Government's express desire to host more such conventions and conferences, particularly those of a truly international character, and, in accordance with Malta's declared policy of changing its image from that of a former military base to a center of international peace and co-operation, we would welcome the opportunity of affording more facilities of this nature, including permanent facilities. In the meantime and until such time as we are able to develop our economy, our strategic position constitutes the closest similarity to a natural resource, and it is our right and duty to employ that one resource which God has given us for the best benefit of our people. Nobody would deny us that right.
100.	In the full recognition of such right, I am glad to record that the prospects for still closer relations with our friends and neighbors have been enhanced. My delegation attaches particular importance to the excellent relations which Malta enjoys with its two immediate neighbors to the north and south Italy and Libya-and we have noted with appreciation the kind words spoken the other day from this rostrum about my country by the Foreign Minister of Italy [1954th meeting]. We fully reciprocate those sentiments.
101.	As we embark upon the second quarter-century of our Organization's existence, we cannot but be struck by the immensity of the tasks facing us-in the fields of disarmament, economic development, colonialism, social progress, and the strengthening of peace and security. In addition, the inexorable progress of science and technology have awakened opinion to the dangers of environmental pollution which could threaten the entire basis for continued life on this planet. Only a truly co-operative effort on the part of all the nations of the world could, in the long run, provide adequate solutions to all these problems. It is time to sink our disagreements-which history will surely characterize as petty in order to embark upon a course of active co-operation, in the shared conviction that unless we do so, the future of our planet, this spaceship earth as it has been called, will indeed be bleak.



